DETAILED ACTION
This office action is in response to application with case number 16/777111 filed on 01/30/2020, in which claims 1-4 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-018062, filed on 02/04/2019.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 has been received and considered.

Allowable Subject Matter
Claims 1-4 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
With respect to base claim 1, the prior art, when considered in conjunction with all the limitations of the independent claims, does not provide for or suggest all the limitations of the claims. The closest prior arts of:
Takaki (US 2019/0232956 A1) discloses a collision-avoidance control apparatus for avoiding collision with an object based on first and second information by determining whether the object is located in a near-field area currently predetermined as an area which cannot acquire the second information in the vehicle forward. Takaki further discloses maintaining the operation condition of the collision-avoidance control from the state in which the object is detected by the first information and the second information.
Baba (US 2018/0156913 A1) discloses an object detection apparatus identifies a first area including a first detection point expressing a position of a first object detected by a radar and a second area including a second detection point expressing a position of a second object detected by a camera. Baba further teaches to determine that the first object and the second object are the same object, if an overlapping area is present in a single first area and a single second area, when a plurality of second areas have the overlapping portions with a single first area, an area selecting means selects a single first area and a single second area in which the overlapping portion is present based on a corresponding relationship between intensity of a reflected wave of the first object and a type of the second object.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claim 1.  All the dependent claims 2-4 also contain allowable subject matter by virtue of their dependency on the base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571) 272-1000.

/T.E./
Examiner, Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661